Exhibit 10.1

 
AMENDMENT NO. 2 TO CREDIT AGREEMENT

 
AMENDMENT NO. 2 (this “Amendment”) dated as of April 27, 2011 to the Second
Amended and Restated Credit Agreement dated as of October 19, 2009 (as amended
prior to the date hereof, the “Credit Agreement”) among Windstream Corporation
(the “Borrower”), the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Administrative Agent”), and
Citibank, N.A. and Wachovia Bank, National Association, as co-documentation
agents (the “Co-Documentation Agents”).
 
W I T N E S S E T H:
 
WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement, as provided herein;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1.  Defined Terms; References.  Unless otherwise defined herein, each
term used herein which is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement.  Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after the amendments herein become effective, refer to
the Credit Agreement as amended hereby.
 
SECTION 2.  Amendments to the Credit Agreement.
 
              (a)    Section 1.01 of the Credit Agreement is hereby amended by
adding the following new definitions in appropriate alphabetical order:
 
    “Applicable Revolving Rate” means, with respect to 2015 Eurodollar Revolving
Loans and 2015 ABR Revolving Loans on any day, the percentage per annum
corresponding to the Leverage Ratio on such day as set forth in the table below:
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
Leverage Ratio
 
 
Applicable Revolving Rate
 
2015 Eurodollar
Revolving Loans
 
2015 ABR
Revolving Loans
Category 1
 ≥ 3.25 to 1.0
2.25%
1.25%
Category 2
 < 3.25 to 1.0  but
≥ 3.00 to 1.0
2.00%
1.00%
Category 3
 < 3.00 to 1.0  but
≥ 2.75 to 1.0
1.75%
0.75%
Category 4
< 2.75 to 1.0
1.50%
0.50%

 
    For purposes of the foregoing, (i) the Applicable Revolving Rate shall be
determined as of the end of each Fiscal Quarter based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to Section
5.01(a) or (b) and (ii) each change in the Applicable Revolving Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change, provided
that, at the option of the Administrative Agent (or at the request of the
Required Revolving Lenders), the Leverage Ratio shall be deemed to be in
Category 1 if the Borrower fails to deliver the annual or quarterly consolidated
financial statements required to be delivered by it pursuant to  Sections
5.01(a) and (b), during the period from the expiration of the time for delivery
thereof until such consolidated financial statements are delivered.
 
    “Second ARCA Second Amendment Effective Date” shall have the meaning
assigned thereto in Amendment No. 2 dated as of April 27, 2011 to this
Agreement.
 
              (b)   Section 1.01 of the Credit Agreement is hereby amended by
deleting the following terms and their respective definitions:
 
 
(i)   “Extension Request”;
 
 
(ii)   “Non-extending 2011 Revolving Lenders”; and
 
 
(iii)   “Response Deadline”.
 


 
 

--------------------------------------------------------------------------------

 

 

              (c)
(i)   Each reference to “2013 Commitment Fee Rate” in the Credit Agreement shall
be replaced with a reference to “2015 Commitment Fee Rate”.
 
 
(ii)   Each reference to “2013 Revolving Commitment” in the Credit Agreement
shall be replaced with a reference to “2015 Revolving Commitment”.
 
 
(iii)  Each reference to “2013 Revolving Credit Exposure” in the Credit
Agreement shall be replaced with a reference to “2015 Revolving Credit
Exposure”.
 
 
(iv)  Each reference to “2013 Revolving Lender” in the Credit Agreement shall be
replaced with a reference to “2015 Revolving Lender”.
 
 
(v)   Each reference to “2013 Revolving Loan” in the Credit Agreement shall be
replaced with a reference to “2015 Revolving Loan”.
 
              (d)   The definition of 2015 Revolving Commitment is amended by
deleting the last sentence thereof and replacing it with the following:
 
               “The initial amount of each 2015 Revolving Lender’s Revolving
Commitment as of the Second ARCA Second Amendment Effective Date is set forth on
Schedule 2.01-B under the caption “2015 Revolving Commitment” or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
2015 Revolving Commitment.”
 
              (e)   The definition of Applicable Rate is hereby amended and
restated in its entirety as follows:

 
      “Applicable Rate” means, for any day, the following percentages per annum:
 
Class
 
Eurodollar Loans
 
ABR Loans
 
2015 Revolving Loans
 
Applicable Revolving Rate for 2015 Eurodollar Revolving Loans
 
Applicable Revolving Rate for 2015 ABR Revolving Loans
 
Tranche A Term Loan
 
1.25%
 
0.25%
 





 
 

--------------------------------------------------------------------------------

 




Class
 
Eurodollar Loans
 
ABR Loans
 
Tranche A-2 Term Loan
 
2.25%
 
1.25%
 
Tranche B-1 Term Loan
 
1.50%
 
0.50%
 
Tranche B-2 Term Loan
 
2.75%
 
1.75%
 
Incremental Loan
 
Rate specified in the Incremental Facility Amendment
 



              (f)    Clause (b)(iii) of the definition of Available
Distributable Cash is hereby amended by (x) inserting “(x)” after the second
usage of the phrase “other than” and (y) inserting the phrase “and (y) any such
payments in respect of Restricted Indebtedness made pursuant to Section
6.08(b)(v)” at the end of such clause (b)(iii).
 
              (g)   Clause (iii) of the definition of Capital Expenditures is
hereby amended and restated in its entirety as follows: “(iii) any capital
expenditure paid for (or that will be paid for) with RUS Grant Funds.”.
 
              (h)   The definition of Interest Coverage Ratio is hereby amended
by inserting the phrase “for which financial statements have been delivered or
were required to be delivered pursuant to Section 5.01(a) or (b)” immediately
after the words “the Fiscal Quarter most recently ended”.
 
              (i)    The definition of Leverage Ratio is hereby amended by
inserting the phrase “for which financial statements have been delivered or were
required to be delivered pursuant to Section 5.01(a) or (b)” immediately after
the words “the Fiscal Quarter most recently ended”.
 
              (j)    The definition of Pro Forma Basis is hereby amended by
inserting the phrase “for which financial statements have been delivered or were
required to be delivered pursuant to Section 5.01(a) or (b)” immediately after
the words “the four consecutive Fiscal Quarter period of the Borrower most
recently ended”.
 
              (k)   The definition of Revolving Maturity Date is hereby amended
and restated in its entirety as follows:
 
              “Revolving Maturity Date” means December 17, 2015.
 
              (l)    Section 2.07(d) is hereby deleted in its entirety and
replaced with “[Reserved].”.
 

 
 
 
 

--------------------------------------------------------------------------------

 


 
              (m)  Section 2.10(b) is hereby deleted in its entirety and
replaced with “[Reserved].”.
 
              (n)   Section 6.01(a)(viii) is hereby amended by inserting the
phrase “for which financial statements have been delivered or were required to
be delivered pursuant to Section 5.01(a) or (b)” immediately after the words
“the most-recently ended Fiscal Quarter”.
 
              (o)   Section 6.01(a)(ix) is hereby amended by inserting the
phrase “for which financial statements have been delivered or were required to
be delivered pursuant to Section 5.01(a) or (b)” immediately after the words
“the most-recently ended Fiscal Quarter”.
 
              (p)   Section 6.01(a)(xx) is hereby amended by inserting the
phrase “for which financial statements have been delivered or were required to
be delivered pursuant to Section 5.01(a) or (b)” immediately after the words
“the most-recently ended Fiscal Quarter”.
 
              (q)   Section 6.01(a)(xxi) is hereby amended by inserting the
phrase “for which financial statements have been delivered or were required to
be delivered pursuant to Section 5.01(a) or (b)” immediately after the words
“the most-recently ended Fiscal Quarter”.
 
              (r)    Clause (y) of Section 6.04(f) is hereby amended by deleting
the phrase “under operating leases and similar contracts”.
 
              (s)    Section 6.08(b) is hereby amended by (x) deleting the word
“and” at the end of clause (iii), (y) changing the period at the end of clause
(iv) to “; and” and (z) adding the following new clause (v):
 
                  “(v) payments or distributions in respect of Restricted
Indebtedness on and after January 1, 2011 in an aggregate amount not to exceed
$750,000,000.”
 
              (t)    Schedule 2.01-B attached hereto is hereby attached as
Schedule 2.01-B to the Credit Agreement.

 
SECTION 3.  Representations Correct; No Default.  (a) The Borrower represents
and warrants that, after giving effect to this Amendment, (i) the
representations and warranties contained in the Loan Documents that are
qualified by materiality are true and correct, and the representations and
warranties that are not so qualified are true and correct in all material
respects, in each case as though made on and as of the date hereof (other than
with respect to any representation and warranty that expressly relates to an
earlier date, in which case such representation and warrant is true and correct
in all material respects as of such
 


 
 

--------------------------------------------------------------------------------

 

 
earlier date) and (ii) no Default has occurred and is continuing as of the date
hereof.
 
              (b)   The Borrower represents and warrants, on and as of the date
hereof, that (i) it has the requisite power to execute and deliver this
Amendment, and all corporate or other action required to be taken by it for the
due and proper authorization, execution, delivery and performance of this
Amendment has been duly and validly taken; (ii) this Amendment has been duly
authorized, executed and delivered by it and (iii) no material Governmental
Authorization is or will be required in connection with the execution and
delivery of this Amendment.
 
              (c)   The Borrower represents and warrants that this Amendment
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally and except as enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 
SECTION 4.  Counterparts.   This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed counterpart of a signature page of this Amendment by telefacsimile or
electronic transmission (in PDF format) shall be effective as delivery of a
manually executed counterpart of this Amendment.
 
SECTION 5.  Costs and Expenses.  Without limiting the obligations of Borrower
under the Credit Agreement, the Borrower agrees to pay to the Administrative
Agent all of the Administrative Agent’s reasonable out-of-pocket expenses, paid
or payable in connection with the preparation, negotiation, execution and
delivery of this Amendment, including the reasonable fees, charges and
disbursements of counsel to the Administrative Agent in connection with the
foregoing.
 
SECTION 6.  Effectiveness.  (a) This Amendment shall become effective as of the
date hereof on the date (the “Second ARCA Second Amendment Effective Date”) when
the Administrative Agent shall have received:
 

 
         (i)    duly executed counterparts hereof signed by the Borrower, each
Revolving Lender and the Required Lenders (or, in the case of any Lender as to
which an executed counterpart shall not have been received, the Administrative
Agent shall have received facsimile or other written confirmation from such
party of execution of a counterpart hereof by such Lender);
 



 
 

--------------------------------------------------------------------------------

 


 
         (ii)    each Loan Party not a party hereto shall have entered into a
reaffirmation agreement in form and substance reasonably satisfactory to the
Administrative Agent;
 
         (iii)    the favorable legal opinions of (i) Skadden, Arps, Slate,
Meagher & Flom LLP, New York counsel to the Loan Parties and (ii) John P.
Fletcher, Esq., general counsel of the Borrower, in each case addressed to the
Lenders, the Administrative Agent, the Collateral Agent and each L/C Issuer
dated the Second ARCA Second Amendment Effective Date, which opinions shall be
reasonably satisfactory to the Administrative Agent;
 
         (iv)    such documents and certificates as the Administrative Agent may
reasonably request relating to the authorization of execution, delivery and
performance of this Amendment; and
 
         (v)    all amounts due and payable pursuant to Section 5 of this
Amendment and all other amounts payable pursuant to Section 9.03(a) of the
Credit Agreement, in each case for which invoices have been presented not later
than one Business Day prior to the Second ARCA Second Amendment Effective Date.
 
              (b)   Except as expressly set forth herein, the amendment
contained herein shall not constitute a waiver or amendment of any term or
condition of the Credit Agreement or any other Loan Document, and all such terms
and conditions shall remain in full force and effect and are hereby ratified and
confirmed in all respects.

 
SECTION 7.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 


 
 

--------------------------------------------------------------------------------

 
 
 
        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the date and year
first above written.



 
WINDSTREAM CORPORATION, as Borrower
 

 
By:
/s/ Jeffery R. Gardner

 
Name:   Jeffery R. Gardner
 
Title:     President and Chief Executive Officer





















Signature Page to
Amendment No. 2 to Second ARCA



 
 

--------------------------------------------------------------------------------

 





 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and a
Lender
 

 
By:
/s/ Christophe Vohmann

 
Name:  Christophe Vohmann
 
Title:     Executive Director























Signature Page to
Amendment No. 2 to Second ARCA



 
 

--------------------------------------------------------------------------------

 





 
[OTHER LENDERS]
 
 
By:
[On file with Administrative Agent]
 
Name:
 
Title:























Signature Page to
Amendment No. 2 to Second ARCA

 
 

--------------------------------------------------------------------------------

 


Schedule 2.01-B


2015 Revolving Commitments
 
2015 Revolving Lender
2015 Revolving Commitment
   
J.P. Morgan
$128,880,000
   
Wells Fargo & Company
$109,000,000
   
BNP Paribas
$104,000,000
   
Citibank N.A.
$100,000,000
   
Morgan Stanley Bank, N.A.
$100,000,000
   
Royal Bank of Canada
$100,000,000
   
The Royal Bank of Scotland plc
$100,000,000
   
Deutsche Bank AG
$90,000,000
   
SunTrust Bank
$85,800,000
   
Barclays Bank PLC
$83,000,000
   
Bank of America, N.A.
$82,500,000
   
Goldman Sachs Bank USA
$75,000,000
   
Union Bank, N.A.
$35,000,000
   
Cobank ACB
$31,820,000
   
Goldman Sachs Credit Partners L.P.
$25,000,000
   
Total
$1,250,000,000


 








Schedule 2.01-B
 

--------------------------------------------------------------------------------
